AO 2458 (Rev. 0511512018) Judgment in a Cnminal Petty Case (Modified)                                                               Page l of I



                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                JUDGMENT IN A CRIMINAL CASE
                                         v.                                 (For Offenses Committed On or After November I, 1987)



                      Berzain Perez-Saldana                                 Case Number: 3: l 8-mj-23299-KSC

                                                                            Federal Defenders
                                                                            Defendant's Attorney


REGISTRATION NO. 73369298

THE DEFENDANT:
 IZl pleaded guilty to count( s) I of Complaint
                                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                    Count Number{s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                          l

 D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl Assessment: $10 WAIVED
    _Fm~: WAIVED ... __
IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, December 28, 2018


                        FILED
                        Dec 28 2018
                  CLERK, U.S. DISTRICT COURT
                                                                         UNITED STATES MAGISTRATE JUDGE
              SOUTHERN DISTRICT OF CALIFORNIA
             BY             s1 ericas         DEPUTY



                                                                                                               3: l 8-mj-23299-KSC
